DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on February 1, 2021, and the Request for Continued Examination filed on February 17, 2021.  As directed by the amendment: claims 1, 3-9, and 12-15 have been amended.  Thus, claims 1-20 are presently pending in the application.

Claim Objections
Claims 3 and 15 are objected to because of the following informalities:
Claim 3 line 2 reads “formed as gap,” but is suggested to read --formed as a gap-- to correct a typographical error.
Claim 15 line 10 reads “and the pressurized is,” but is suggested to read --and the pressurized gas is-- to correct a typographical error.
Claim 15 line 12 reads “through the venturi passage such the,” but is suggested to read --through the venturi passage such that the-- for grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):



The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claim 15 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are how the claimed structure is capable of performing the functional limitations of claim 15 lines 8-14.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 and 18-20 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. 6,129,080 to Pitcher et al (herein Pitcher).
Regarding claim 15, Pitcher discloses a method, comprising: removing a cap from a medicine cup in a nebulizer (reservoir 7 holds a medicament to be atomized, Col. 2 lines 26-27, reservoir 7 is open at the top to receive the medicament, Fig. 1, therefore, it is inherent in Pitcher to remove the sleeve 8 and/or mouthpiece 11, which cap and enclose at least part of the top of reservoir 7, in order to fill the reservoir 7 with medicament, Fig. 1); providing medicine to the medicine cup (medicament held within reservoir 7, Col. 2 lines 26-27); placing the cap back on the medicine cup (in order to enclose the reservoir 7, sleeve 8 and/or mouthpiece 11 is replaced onto the reservoir 7, Fig. 1); and coupling the nebulizer to a pressurized gas source such that a jet stream is created by a jet orifice of the nebulizer (gas duct 6 directs pressurized gas from a compressed air source to gas exit 4 of jet head 3, Fig. 1), wherein an entirety of a pressurized gas from the pressurized gas source is directed to the jet orifice (all gas connected to gas duct 6 is directed to jet head 3, represented by arrowheads in Fig. 1); wherein, without moving parts of the nebulizer, the nebulizer switches from a first state (first state is when the user inhales, Col. 3 lines 54-65), in which an ambient gas is drawn into the medicine cup through a venturi passage (atmospheric air is drawn into the atomizer through a venturi passage, as evidenced by the NPL “Venturi - Merriam Webster,” a copy of which is provided herewith, according to the Merriam Webster, venturi means a short tube with a tapering constriction in the middle,” thus the atmospheric air flow [represented by arrows in Fig. 1] is a venturi because it tapers from a wider inlet to a constricted central portion and increases again in diameter to the wider outlet, see annotated figure below, the air passing into first one way valve 10 when the patient inhales, Col. 3 lines 58-65, Fig. 1) such that medicine is drawn from the medicine cup toward the jet stream 

    PNG
    media_image1.png
    788
    803
    media_image1.png
    Greyscale

Annotated Fig. 1 of Pitcher 
Regarding claim 18, Pitcher discloses setting the nebulizer in the first state by a respiration event (the first state is when the user inhales through mouthpiece 11, Col. 3 lines 54-65).
Regarding claim 19, Pitcher discloses directing a patient’s inhalation through a venturi tube fluidically coupled with an outlet port on the cap of the nebulizer (when the user inhales, 
Regarding claim 20, Pitcher discloses hermetically sealing a capillary volume in the medicine cup (sleeve 8 defines a capillary volume between its internal surface and the external surface of gas duct 6, Col. 2 lines 29-32, Fig. 1), except for a gap coupling a medicine tube that fluidically couples the medicine cup and an outlet port formed in the medicine cup (passages formed by sleeve 8 and gas duct 6 direct medicament from reservoir 7 through outlet 5 to mix with pressurized gas from gas exit 4 of gas duct 6, Col. 2 lines 28-33, Fig. 1).

Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2007/0227535 to Harrington et al (herein Harrington) in view of Pitcher.
Regarding claim 1, Harrington discloses a breath-actuated nebulizer for delivering medicine (nebulizer 10, Fig. 1, breath actuation disclosed at least in the abstract), comprising: a medicine cup configured to hold the medicine (fluid reservoir 22, Para. [0075], Fig. 1) and comprising (i) an ambient gas inlet (inlet 51, Fig. 1) configured to permit ambient gas into the medicine cup (venturi 55 is configured to allow atmospheric air into the interior of nebulizer 10, Para. [0084], Fig. 1), (ii) a pressurized gas inlet configured to conduct pressurized gas into the medicine cup (pressurized gas line 71 directs pressurized gas from source 70 towards nozzle 74, Para. [0078], Fig. 1), and (iii) an outlet configured to direct a combination of the ambient gas, the medicine, and the pressurized gas out of the medicine cup (aerosol outlet port 40 is in communication with the interior space 24 of nebulizer 10 to conduct medicament treatment to a patient, Para. [0074], Fig. 1); a venturi tube (venturi 55, Fig. 1) comprising an inlet opening 

    PNG
    media_image2.png
    482
    544
    media_image2.png
    Greyscale

Enlarged Annotated Partial View of Fig. 1 of Harrington
However, Pitcher teaches an atomizer (Fig. 1) including the volume being a capillary volume (volume between gas duct 6 and sleeve 8 is a capillary volume, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volume of Harrington to be capillary volume as taught by Pitcher so as to be able to better control medicament flow.
Regarding claim 2
Harrington further discloses the nebulizer further comprising a diverter (diverter 15, Fig. 1) that is configured to transition the jet stream from an axial orientation within the medicine cup to a radial orientation (compressed air from nozzle 74 impinges onto diverter 15 and is deflected sideways, see arrows denoting air flow in Fig. 1, Para. [0078]).
Regarding claim 3, the modified Harrington discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Harrington further discloses wherein the capillary volume is formed as a gap around the jet orifice (Pitcher capillary volume is formed between the sleeve 8 and gas duct 6).
Regarding claim 4, the modified Harrington discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Modified Harrington further discloses wherein the jet stream, upon exiting the jet orifice, is diverted into a radial orientation (Harrington compressed air from nozzle 74 hits the diverter 15 and is diverted radially, Para. [0078], Fig. 1), such that the jet stream impinges upon the medicine drawn up from the capillary volume (Harrington medicine 30 travels up conduit 26 towards pressurized gas, Fig. 1, Pitcher volume is a capillary volume defined between gas duct 6 and sleeve 8, Fig. 1).
Regarding claim 5, the modified Harrington discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Harrington further discloses wherein when the ambient gas is not drawn into the medicine cup through the venturi tube, the pressure within the pressure passage increases toward an ambient pressure (interior space 24 is open to atmosphere through aerosol outlet port 40 when a user’s mouth is not placed thereon, thereby allowing atmospheric pressure to be established therein, Para. [0074], Fig. 1)), such that the medicine is not drawn up through the second portion 
Regarding claim 6, the modified Harrington discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Harrington does not disclose wherein the first portion of the pressure passage has a larger maximum cross-sectional dimension than a maximum cross-sectional dimension of the second portion of the pressure passage.
However, Pitcher teaches an atomizer (Fig. 1) including wherein the first portion of the pressure passage has a larger maximum cross-sectional dimension than a maximum cross-sectional dimension of the second portion of the pressure passage (entrance 25 to secondary reservoir 1 is of a larger diameter than the entrance 26 of capillary volume to secondary reservoir 1, Col. 3 lines 31-43, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameters of first and second portions of Harrington to include a larger first portion as taught by Pitcher in order to “improve the cut-off of atomization of product in use which occurs when the user exhales.  In particular, the relatively large entrance dimension 25 and small entrance dimension 26 facilitate the urging of medicament out of second reservoir 1 and back down the passages, and hence prevent unwanted atomization” (Pitcher Col. 3 lines 43-50).
Regarding claim 7, the modified Harrington discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Harrington further discloses wherein the outlet comprises an outlet port (aerosol outlet port 40 is open at the end for delivery of medicine 30 to the patient, Para. [0074], Fig. 1), and wherein cross-sectional dimensions of the first and second portions of the pressure passage are 
Regarding claim 8, the modified Harrington discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Harrington further discloses wherein, without moving parts, the medicine is drawn up through the second portion until the medicine is conducted to the jet stream via the conducting opening when the ambient gas is drawn through the venturi tube (Harrington when the patient inhales, medicine 30 is drawn up conduit 26 towards the pressurized gas, Para. [0074], Fig. 2, Pitcher outlet 5 delivers medicine to the pressured gas, Fig. 1) and medicine is not drawn up through the second portion of the pressure passage when the ambient gas is not drawn through the venturi tube (Harrington medicine is not drawn up conduit 26 and delivered to the patient when no inhalation occurs, Para. [0074]).

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Pitcher in view of US Pat. Pub. 2010/0147292 to Hamaguchi et al (herein Hamaguchi).
Regarding claim 16
However, Hamaguchi teaches an nebulizer (100, Fig. 1) including wherein coupling the nebulizer to the pressurized gas source comprises coupling the nebulizer to a wall source containing a pressurized gas flow (nebulizer 100 is attached to a compressor 10 which supplies compressed air to the device, Para. [0080], Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressurized gas source of Pitcher to be a wall source as taught by Hamaguchi in order to utilize a well-known pressurized gas source with the expected result of a steady supply of gas under constant pressure with a large/“infinite” supply.

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Pitcher in further view of US 2003/0181917 to Gertner (herein Gertner).
Regarding claim 17, Pitcher discloses all the claimed limitations, as discussed above with respect to the rejection of claim 15.  Pitcher discloses connecting the atomizer to a pressurized gas source, but does not disclose wherein coupling the nebulizer to the pressurized gas source comprises coupling the nebulizer to a liquefied gas canister.
However, Gertner teaches a nebulizer (Fig. 1) including wherein coupling the nebulizer to the pressurized gas source comprises coupling the nebulizer to a liquefied gas canister (pressurized fluid vessel 22 may contain liquefied gases to be supplied to the nebulizer, Paras. [0012] and [0032], Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressurized gas source of .

Allowable Subject Matter
Claims 9-14 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0227536 to Rivera et al, US 2016/0303336 to Arp et al, US 2013/0327323 to Rubin, US 5,508,269 to Smith et al, US 2009/0126734 to Dunsmore et al, US 2003/0192962 to Fraccaroli, US 2002/0112720 to Abate, US 2011/0100360 to Faram, US 10,668,229 to Pevler, and US 9,227,030 to Stedman et al each recite an inhalation device with an associated venturi tube or venturi effect.
US 2016/0228670 to Av-Gay et al, US 2013/0074842 to Boucher et al, and US 2014/0290646 to Koehler et al each recite an inhalation device with a controller for varying pressures supplied to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785      

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785